              Case 4:18-cv-00583-JGZ-EJM Document 23 Filed 05/31/19 Page 1 of 2




 1   ROCKAFELLOW
           LAW FIRM
 2   2438 East Broadway Boulevard
     Tucson, Arizona 85719
 3   T. 520.750.1800 / 1.800.264.4529
     F. 520.750.1676
 4   Leighton H. Rockafellow, Jr., Esq.
     LeightonJr@RockafellowLaw.com

 5
     LEIGHTON H. ROCKAFELLOW, Jr., ESQ.
 6   State Bar # 028844
 7   Attorney for Plaintiffs

 8                               IN THE UNTIED STATES DISTRICT COURT
 9
                                          FOR THE DISTRICT OF ARIZONA
10
11   D. G. and Y. G. husband and wife, individually              Case No. 4:18-cv-00583-EJM
     and as the parents and next best friends of
12   JANE DOE, a minor, and JOHN DOE, a minor.
13
                         Plaintiffs.
14                                                               NOTICE OF SERVICE OF
     vs.                                                         PLAINTIFFS’ FIRST
15
                                                                 SUPPLEMENTAL
16   TUCSON UNIFIED SCHOOL DISTRICT,                             DISCLOSURE STATEMENT
     NO. 01, a Body Politic,
17
18                       Defendant.                              Hon. Jennifer Zipps
19
20
               Pursuant to LRCiv. 5.2, notice is hereby given that Plaintiffs mailed their First
21
     Supplemental Mandatory Disclosure Statement to Defendant on May 31, 2019.
22
23             Dated this 31st day of May 2019.
24
                                                     ROCKAFELLOW LAW FIRM
25
                                                     /s/ Leighton H. Rockafellow, Jr.
26                                                   _____________________________
27                                                   Leighton H. Rockafellow, Jr.
                                                     Attorney for Plaintiffs
28


                                                       1
           Case 4:18-cv-00583-JGZ-EJM Document 23 Filed 05/31/19 Page 2 of 2




 1
     A copy of the foregoing mailed
     this 31st day of May 2019 to:
 2
     Christopher Welker
 3
     10429 S. 51st Street, # 285
 4   Phoenix, AZ 85044
     Attorney for Defendant
 5
 6
     /s/ Leighton H Rockafellow, Jr.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           2
